MOISE, Justice
(dissenting).
I am not critical of decisions, because I realize that all judges are fallible and that these judges have a right to think — the right even to think wrong, if at the time they think they are right.
But, what forcibly impresses itself on my mind is — did the jury, the trial judge by necessary implication, and the Court of Appeal, think wrong when they held for this plaintiff? When we reverse a judgment on the facts it must be affirmatively shown that the judgment was manifestly erroneous, and in my opinion this decision does not do that.
We may be inadvertently magnifying the magnificance of the executive plutocrat and affirming the poverty and right of the so-called American sovereign, the plaintiff in this case.
I respectfully dissent.